


Exhibit 10.2


FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT


This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) is dated as of
May 8, 2012, and entered into by and between ESTANCIA TULSA, LLC, a Delaware
limited liability company (“Seller”), and STEADFAST ASSET HOLDINGS, INC., a
California corporation (“Buyer”).


RECITALS


WHEREAS, Seller and Buyer have entered into that certain Purchase and Sale
Agreement, dated as of February 15, 2012 (the “Purchase Agreement”).


WHEREAS, Buyer and Sonoma Grande Tulsa, LLC, a Delaware limited liability
company entered into that certain Purchase and Sale Agreement, dated February
15, 2012, for the purchase and sale of the Property (as defined therein)
commonly known as the Sonoma Grande Apartments, as such agreement was amended by
that certain First Amendment to Purchase and Sale Agreement, dated as of March
19, 2012 (collectively, the “Sonoma Grande PSA”).


WHEREAS, Seller and Buyer desire to modify the Purchase Agreement as set forth
in this Amendment.


AGREEMENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:


1.Extension Period. Notwithstanding anything to the contrary provided for in
Section 4.1 of the Purchase Agreement, the “Closing” of the transaction
contemplated by the Purchase Agreement shall be extended to a date that is on or
before June 29, 2012.


2.Earnest Money Deposit. Upon consummation of the closing of the Sonoma Grande
Apartments in accordance with the Sonoma Grande PSA, the last paragraph of
Section 4.6 is hereby amended and restated as follows:


“In the event any of the foregoing conditions has not been satisfied by the
Closing Date, Purchaser shall have the right to terminate this Agreement by
written notice given to Seller on the Closing Date, whereupon, (y) if such
unsatisfied condition is  subparagraph (a), (b), (c), or (g) above, Escrow Agent
shall promptly refund the Earnest Money to Purchaser, and (z) if such
unsatisfied condition is subparagraph (d), (e), or (f)  above, Escrow Agent
shall promptly pay the Earnest Money to Seller, and upon any such termination
the parties shall have no further rights, duties or obligations hereunder, other
than those which are expressly provided herein to

1

--------------------------------------------------------------------------------




survive the termination of this Agreement; provided, however, that if any of the
foregoing conditions has not been satisfied due to a default by Purchaser or
Seller hereunder, then Purchaser's and Seller's respective rights, remedies and
obligations shall instead be determined in accordance with Article 6.”


3.Miscellaneous.


a.Definitions. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.


b.Partial Invalidity. If any term or provision of this Amendment or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Amendment shall be valid and enforced to the
fullest extent permitted by law.


c.No Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.


d.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective permitted successors and assigns.


e.Entire Agreement; No Other Modification. This Amendment is the final
expression of, and contains the entire agreement among, the parties hereto with
respect to the subject matter set forth herein and may not be modified other
than by an agreement in writing signed each party hereto. Except as expressly
modified by this Amendment, all terms and conditions of the Purchase Agreement,
together with any and all exhibits thereto, shall remain unmodified and are in
full force and effect and enforceable in accordance with their terms. In the
event of a conflict between the Purchase Agreement and this Amendment, the terms
and provisions of this Amendment shall control.


f.Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute a separate document but all of which together shall constitute
one and the same agreement. Signature pages may be detached and reattached to
physically form one document. A signature scanned and sent by facsimile and/or
e-mail shall be binding as an original signature.


g.Recitals. The Recitals of this Amendment are hereby incorporated into this
Agreement as if fully set forth herein.


<Signatures follow on next page(s)>



2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.


SELLER


ESTANCIA TULSA, LLC,
a Delaware limited liability company


By:    Flournoy Development Company, LLC,
a Georgia limited liability company,
its manager


    
By:
/s/ Thomas H. Flournoy
 
Thomas H. Flournoy
 
President









BUYER


STEADFAST ASSET HOLDINGS, INC.,
a California corporation


By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio
 
Secretary














S-1